Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given during a number of telephone interviews with Peter S. Weissman the week of June 28, 2021.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
 Applicant's submission filed on June 4, 2021 has been entered and further amended to distinguish the claimed invention from known prior art in the following manner:
1-17. (Cancelled)

18. (New)	A button assembly comprising;
an actuator member;
a platform including at least first and second electrodes; 
an electrically conductive dome member; and
an interface member further comprising;
		a compression member;
		an anchoring portion; and
		a restrictor member; wherein
the restrictor member is suspended above the platform from the compression member by an elastic member such that there is a gap between the restrictor member and the actuator member.

19. (New)	A button assembly according to claim 18 wherein the second electrode is annular shaped.
20. (New)	A button assembly according to claim 18 wherein the restrictor member comprises a block member having first and second portions.
21. (New)	A button assembly according to claim 20 wherein the dome member has an aperture defined therein and wherein the second portion of the restrictor member extends through the aperture towards the platform.
22. (New)	A button assembly according to claim 20 wherein the second portion of the block member has a surface which faces the platform.
23. (New)	A button assembly according to claim 22 wherein said surface has a circular-shaped perimeter, a square-shaped perimeter, a rectangular-shaped perimeter, or an elliptical- shaped perimeter.
24. (New)	A button assembly according to claim 22 wherein said surface is concave or convex.
25. (New)	A button assembly according to claim 22 wherein an electrical contact is attached said surface.
26. (New)	A button assembly according to claim 22 wherein a damper member is attached said surface.
27. (New)	A button assembly according to claim 18 wherein said compression member  comprises two or more nodules which are located symmetrically with respect to one another; and wherein said two or more nodules are each attached to the portion of the dome member which overlays said second electrode.
28. (New)	A button assembly according to claim 18 wherein said compression member  comprises an annular rim; wherein the annular rim is  attached to the portion of the dome member which overlays said second electrode.
29. (New)	A button assembly according to claim 18 wherein the dome member comprises an apex; and wherein the dome member is arranged so that the apex of dome member overlays at least a portion of the second electrode.
30. (New)	A button assembly according to claim 29 wherein the second electrode is disk-shaped and the dome member is arranged so that the apex of dome member is aligned with the centre of the disk-shaped second electrode.
31. (New)	A button assembly according to claim 20 wherein the first portion defines a first pillar member and the second portion defines a second pillar member.
32. (New)	A button assembly according to claim 31 wherein the first and second pillar members are arranged symmetrically with respect to one another.
33. (New)	A button assembly according to claim 29 wherein the compression member comprises a block member which is attached to the apex of the dome member. 
34. (New)	A button assembly according to claim 18 wherein the restrictor member comprises a surface which faces the platform, and wherein there is a distance between the platform and the surface, whereupon application of a pressing force to the actuator member, said surface of the restrictor member abuts the platform to provide a first tactile feedback, before any portion of the dome member which overlays the second electrode is moved by the compression member to a position where the dome member contacts the second electrode wherein the contact between the dome member and the second electrode provides a second tactile feedback.

Reasons for Allowance
Claims 18-34 are allowed.
Regarding claim 18; allowability resides, at least in part, with the prior art not showing or fairly teaching a button assembly with;  an actuator member, a platform with electrodes, a conductive dome member and a restrictor member suspended above the platform by an elastic member such that there is a gap between the restrictor member and the actuator member in conjunction with ALL the remaining limitations within claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833